Title: To Alexander Hamilton from Jonathan Cass, 23 November 1799
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware Novr 23d 1799—
          
          Lieutenant Jacob Wilson who has Just arrived at this Rendezvous, informed me that Capt. Peter Shoemaker of the 2d Regiment of Infantry, now at Easton in the State of Pennsylvania, has three Drummers and three Fifers, in his detachment, and that two of each were inlisted for the 3d Regiment; as musicians are not to be had in this quarter, and as good music will much facilitate the Recruiting service, I have taken the liberty to make this communication, that should you think proper, two of the Drumrs. and two of the Fifers, may be ordered to this place—
          Mr. Wilson assures me from his knowledg of the men there will be no danger of their attempting to desert should such an order be given—
          I am Sir, with great respect and esteem your most obedient Servent.
          
            J. Cass Major 3d. R: Infty
          
          Major General Hamilton
        